 MICHIGAN METAL PROCESSING CORPORATIONMichigan Metal Processing Corporation and Fred L.Crowe. Case 14-CA-14678June 21, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 3, 1981, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, MichiganMetal Processing Corporation, Granite City, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.I We agree with the Administrative Law Judge's conclusion thatunder the rationale of Alleluia Cushion Co.. Inc., 221 NLRB 999 (1975),Reapondent violated Sec. 8(aXl) of the Act by threatening employeeswith discharge or other reprisals because they filed a complaint with theOccupational Safety and Health Administration of the U.S. Departmentof Labor (OSHA). We further find that the facts in the instant case showactual concerted activity. Thus, the Charging Party, who was a memberof and union spokesman on the union-management plant safety commit-tee, and employee Richard D. Weisbrodt together filed a complaint withthe local OSHA office about safety problems at the plant. Their jointconduct concerning working conditions clearly constituted concertedprotected activity.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.262 NLRB No. 25WE WILL NOT threaten employees with dis-charge or other reprisal because they havefiled complaints with the Occupational Safetyand Health Administration of the U.S. Depart-ment of Labor.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guartanteed them bySection 7 of the Act.MICHIGAN METAL PROCESSING COR-PORATIONDECISIONSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me at St.Louis, Missouri, upon an unfair labor practice complaint'issued by the Acting Regional Director for Region 14,and amended at the hearing, which alleges that Respond-ent Michigan Metal Processing Corporation2violatedSection 8(a)(l) of the Act. More particularly, the com-plaint alleges that Respondent threatened employees withreprisal for engaging in the concerted protected activityof filing a complaint relative to part safety with the Oc-cupational Safety and Health Administration of the U.S.Department of Labor (OSHA). Respondent entered aformal denial of the allegation and maintains that the in-dividual uttering the threats in question was not a super-visor within the meaning of the Act and that his state-ments were isolated remarks not amounting to an unfairlabor practice. However, Respondent summoned no wit-nesses and presented no evidence on its own behalf.Upon these contentions, the issues herein were joined.FINDINGS OF FACTA. The Unfair Labor Practices AllegedRespondent is a Michigan-based organization whichoperates a factory in Granite City, Illinois, where it man-ufactures steel coils. At the Granite City plant it employsabout 70 individuals who are represented by TeamstersLocal 525. For the past year or so, the Charging Party,Fred L. Crowe, has been the shop steward in this plant.Crowe is a maintenance man who has been employed in-termittently by Respondent since March 1979. He is anactive member of, and union spokesman on, the SafetyI The principal docket entries in this case are as follows: Charge filedby Fred L. Crowe, an individual, against Respondent on February 5.1981; complaint issued against Respondent by The Acting Regional Di-rector, for Region 14, on February 27, 1981; Respondent's answer filedon March 3, 1981, briefs filed with me by the General Counsel and Re-spondent on or before April 20, 1981.2 Respondent admits, and I find, that it is a corporation licensed to dobusiness in the State of Illinois, where it operates a plant which is en-gaged in the processing and nonretail sale and distribution of steel coilsand related products. During the preceding year, Respondent sold anddistributed from its Granite City, Illinois, plant directly to points andplaces located outside the State of Illinois, goods and materials valued inexcess of $50,000. Accordingly, it is an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (7) of the Act.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommittee, an organization made up of union and man-agement representatives who meet periodically to discusssafety complaints and the means of correcting them.Early in 1980, Crowe filed an OSHA complaint againstRespondent which apparently was not fully resolved.In January 1981, Crowe and fellow employee RichardD. Weisbrodt went to the Belleville, Illinois, local officeof OSHA and lodged another complaint relative tosafety problems at Respondent's plant. Apparently thecomplaints dealt with the use of sulphuric acid in thepickling of steel coils and the operation of an overheadcrane. On January 27, 1981, two OSHA inspectors, onean environmental hygienist and the other a safety inspec-tor, came to Respondent's plant to investigate the com-plaint. In accordance with normal OSHA procedure, apreinspection meeting was held in the office of the com-pany vice president. The meeting included Respondent'svice president, its plant superintendent, the two OSHArepresentatives, Maintenance Supervisor Don Anklin,and Crowe. Anklin was designated as Respondent's rep-resentative and Crowe served as the union representativeduring the inspection tour of the facility. During thecourse of the tour, an OSHA inspector saw Weisbrodton top of a crane, some 35 feet from the floor, without asafety belt and told him to come down.Early in the morning of the following day, Crowe hadoccasion to discuss with Anklin an unrelated request bya maintenance employee to be allowed to use companytime to clean up after performing double-shift mainte-nance duty. Anklin indicated that he had no authority togrant such a request. I credit the corroborated and un-contradicted testimony in the record that, in the courseof this discussion, Anklin stated, in the presence ofCrowe and Weisbrodt, that a couple of guys were goingto be fired over this "bullshit yesterday with OSHA."Anklin also told Crowe, during the course of this con-versation, that "Rich's [Weisbrodt's] smart mouth [is]going to get him in trouble." Neither Weisbrodt norCrowe was discharged as a result of the OSHA com-plaint. It appears that Anklin is no longer employed byRespondent.B. Analysis and Conclusions1. The supervisory status of Don AnklinAnklin bore the title of maintenance supervisor androutinely assigned maintenance jobs to employees in thatdepartment. On the occasion of the January 27 OSHAinspection, Anklin was designated by Respondent's topmanagement at Granite City to represent the Companyin the inspection tour being conducted by OSHA repre-sentatives relating to alleged safety violations. As such,he was Respondent's agent in fact with respect to the in-spection tour and to any matters relating to or growingout of it. Such agency would certainly encompass re-marks relating to the tour and the matters giving rise toit. However, Respondent's vicarious responsibility forAnklin's remarks need not be predicated upon such anarrow basis. It is also uncontradicted in the record thatAnklin hired and fired employees and reprimanded themas part of his responsibility for maintaining company dis-cipline. By possessing these statutory hallmarks of super-visory authority, Anklin was a supervisor within themeaning of Section 2(5) of the Act and Respondent is le-gally responsible for the content of his statements to em-ployees.2. The statements in questionBy now it is well settled that the filing of an OSHAcomplaint is protected activity within the meaning ofSection 7 of the National Labor Relations Act (NLRA),quite apart from whatever protection may be affordedsuch conduct by the Occupational Safety and Health Actof 1970 (29 U.S.C. 651-678). Alleluia Cushion Company,221 NLRB 999 (1975); Kiechler Manufacturing Company,238 NLRB 398 (1978). Hence, any restraint or coercionwhich is applied to an employee because he filed such acomplaint violates Section 8(a)(1) of the NLRA. I havecredited the uncontradicted record testimony that, onJanuary 28, Anklin told Crowe that a couple of guyswould be fired because of the OSHA investigation.When he immediately followed these remarks by anotherstatement, in Weisbrodt's presence, that Weisbrodt's "bigmouth" would get him in trouble, it is clear from thecontext that he was referring to the OSHA complaintand was attributing the filing of this complaint, at least inpart, to Weisbrodt. There is nothing isolated about athreat to fire an individual anymore that there is some-thing isolated about the act encompassed by the threat.Accordingly, I conclude that Anklin's statements on Jan-uary 28 to Crowe and Weisbrodt constitute violations ofSection 8(a)(1) of the Act.Upon the foregoing findings of fact, and upon theentire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1. Respondent Michigan Metal Processing Corporationis now and at all times material herein has been engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. By threatening discharge and other unspecifiedreprisal against employees because they have filed com-plaints with the Occupational Safety and Health Admin-istration of the U.S. Department of Labor, Respondentherein has violated Section 8(a)(l) of the Act.3. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(2) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record herein consideredas a whole,3and pursuant to Section 10(c) of the Act, Imake the following recommended:I Because the recommended Order is simple and uncomplicated andrequires no explanation, I have omitted the customary section entitled"The Remedy."276 MICHIGAN METAL PROCESSING CORPORATIONORDER4The Respondent, Michigan Metal Processing Corpora-tion, Granite City, Illinois, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Threatening employees with discharge or otherreprisal because they have filed complaints with the Oc-cupational Safety and Health Administration of the U.S.Department of Labor.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended order herein shall, a provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Post at Respondent's place of business at GraniteCity, Illinois, copies of the attached notice marked "Ap-pendix."" Copies of said notice, on forms provided bythe Regional Director of Region 14, after being dulysigned by its authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.* In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Psnu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."277